Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To The Board of Directors Green Dragon Wood Products, Inc. We hereby consent to the use in this Registration Statement on Form S-8 of our report dated July 15, 2014, relating to the consolidated financial statements of Green Dragon Wood Products, Inc. and subsidiaries as of and for the year ended March 31, 2014, which appear in the Annual Report on Form 10-K of Green Dragon Wood Products Inc. for the year ended March 31, 2014. /s/ HKCMCPA CompanyLimited HKCMCPA Company Limited Certified Public Accountants Hong Kong, China July 15, 2014 Unit 602, 6/F., Hoseinee House, 69 Wyndham Street, Central, Hong Kong Tel: (852) 2573 2296Fax: (852) 2384 2022
